On the representation of Benjamin Bonney, one of the selectmen of the town of Chesterfield, that the election of Russell Kellogg, returned a representative from said town, was illegal, Messrs. Mitchell, of Bridgewater, Curtis, of Worcester, and Ilosmer, of Concord, were appointed a committee to inquire into the matter of his election.1
*8The committee reported the following statement of facts, viz.: — that, immediately after the selectmen had declared the choice,1 the [qualifications of some of the] voters were disputed, and seven or eight persons said to have no light to vote, not being qualified according to the constitution, four of whom appear to have no right to vote, and, the others, the committee could not ascertain, whether they had or had not: that, upon a motion made in the meeting, for a reconsideration [of the choice,] it passed in the negative: that the number of selectmen in Chesterfield is three, one of whom is Mr. Kellogg (the member,) and the other two, considering the choice to be illegal, refused to certify, but one of them being told by Mr. Kellogg, that if he did not certify, he. would be subjected to a fine, afterwards signed the certificate.2
Upon this report, after debate, it was made a question, « whether there is legal evidence, that Mr. Russell Kellogg was chosen a representative for the town of Chesterfield?” which being put, it was determined in the negative : number of members 109, yeas 42.
A precept was, the same day, ordered to be issued for a new election in Chesterfield.3

 4 J. H. 76,


 It does not appear in the report, bttt is stated in Bonney’s petition, that the whole number of votes given in was 54, of which Mr. Kellogg received 30.


 4 J. H. 97.


 Same, 101.